DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 3/24/2021. An action on the merits follows. 
Claims 1-19 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPGP# 20060137997 of Bein et  al. (henceforth Bein) in view of USPGP# 20100021090 of Wilske (henceforth Wilske).

Regarding claim 1, Bein teaches an apparatus (Bein: 84, fig. 11) for sealing a bag (Bein: 80), comprising: 
a first magnetic strip (Bein: one of the two strips 84, para 0040) connected to a second magnetic strip (Bein: other one of the two strips 84, para 0040) at opposite ends of the strips such that an inner surface of said first magnetic strip (Bein: inner side of one of 84) is configured to removably form a magnetic seal with an inner surface of said second magnetic strip (Bein: inner side of other one of 84 para 0040); 
said first magnetic strip and said second magnetic strip are configured to substantially seal the open end of bag using magnetic force (Bein: para 0040).
Bein is silent on a first handle connected to said first magnetic strip using a first connecting structure; and a second handle connected to said second magnetic strip using a second connecting structure, wherein said apparatus is configured such that pulling said first handle and said second handle away from each other opens a gap between said first magnetic strip and said second magnetic strip, said gap being configured to receive the end of an open bag.
Wilske teaches a similar apparatus (Wilske: 36a, 36b, 24, 26) for sealing a bag (Wilske: 12) comprising a first magnetic strip (Wilske: 24, para 0020) connected to a second magnetic strip (Wilske: 26, para 0020) at opposite ends of the strips such that an inner surface of said first magnetic strip (Wilske: inner side of 24) is configured to removably form a magnetic seal with an inner surface of said second magnetic strip (Wilske: inner side of 26 para 0020); a first handle (Wilske: 36a) connected to said first magnetic strip using a first connecting structure (Wilske: inherent structure that connects 36a to 24 such as sewing lines seen in fig. 1a-1b); and a second handle (Wilske: 36b) connected to said second magnetic strip using a second connecting structure (Wilske: inherent structure that connects 36b to 26 such as sewing lines seen in fig. 1a-1b), wherein said apparatus is configured such that pulling said first handle and said second handle away from each other opens a gap (Wilske: para 0021) between said first magnetic strip and said second magnetic strip, said gap being configured to receive the end of an open bag (Wilske: para 0021), and wherein said first magnetic strip and said second magnetic strip are configured to substantially seal the open end of bag using magnetic force (Wilske: para 0020).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the apparatus of Bein with the addition of first and second handles for opening the bag as taught by Wilske in order to allow easy opening of the bag mouth for removal/insertion of items (Wilske: para 0021). 

Regarding claim 2, as shown in claim 1, the combination of Bein and Wilske teaches wherein said first handle and said second handle are cylindrical in shape (Wilske: see figs. 1a-1b).
Regarding claim 3,  as shown in claim 2, the combination of Bein and Wilske teaches wherein said first handle and said second handle are comprised of a plastic material (Wilske: para 0023, “nylon” which is a plastic).
Regarding claim 4, as shown in claim 3, the combination of Bein and Wilske teaches wherein said first handle and said second handle are configured as hollow cylinders (Wilske: see figs. 1a-1b, the handles 36a-b are hollow and cylindrical).
Regarding claim 5, as shown in claim 1, the combination of Bein and Wilske teaches wherein said first connecting structure is integral with said first handle (Wilske: see fig. 1a-1b, the handle and the inherent connecting structure such as sewing line is integrated with the handle 36a), and wherein said second connecting structure is integral with said second handle (Wilske: see fig. 1a-1b, the handle and the inherent connecting structure such as sewing line is integrated with the handle 36b).

 Regarding claim 8, Bein teaches an apparatus (Bein: 84, fig. 11) for sealing a bag (Bein: 80), comprising: 
a first magnetic strip (Bein: one of the two strips 84, para 0040) connected to a second magnetic strip (Bein: other one of the two strips 84, para 0040) at opposite ends of the strips such that an inner surface of said first magnetic strip (Bein: inner side of one of 84) is configured to removably form a magnetic seal with an inner surface of said second magnetic strip (Bein: inner side of other one of 84 para 0040); 
said first magnetic strip and said second magnetic strip are configured to substantially seal the open end of bag using magnetic force (Bein: para 0040).
Bein is silent on a first handle including a plastic formed into a hollow cylinder, said first handle being connected to said first magnetic strip using a first connecting structure; and a second handle including a plastic formed into a hollow cylinder, said second handle being connected to said second magnetic strip using a second connecting structure, wherein said apparatus is configured such that pulling said first handle and said second handle away from each other opens a gap between said first magnetic strip and said second magnetic strip, said gap being configured to receive the end of an open bag, and wherein said first magnetic strip and said second magnetic strip are configured to substantially seal the open end of bag using magnetic force.
Wilske teaches a similar apparatus (Wilske: 36a, 36b, 24, 26) for sealing a bag (Wilske: 12) comprising a first magnetic strip (Wilske: 24, para 0020) connected to a second magnetic strip (Wilske: 26, para 0020) at opposite ends of the strips such that an inner surface of said first magnetic strip (Wilske: inner side of 24) is configured to removably form a magnetic seal with an inner surface of said second magnetic strip (Wilske: inner side of 26 para 0020); a first handle (Wilske: 36a) including a plastic (Wilske: para 0023, “nylon” which is a plastic) formed into a hollow cylinder (Wilske: see shape of 36a in figs. 1a-1b), said first handle being connected to said first magnetic strip using a first connecting structure (Wilske: inherent structure that connects 36a to 24 such as sewing lines seen in fig. 1a-1b); and a second handle (Wilske: 36b) including a plastic (Wilske: para 0023, “nylon” which is a plastic) formed into a hollow cylinder (Wilske: see shape of 36b in figs. 1a-1b), said second handle being connected to said second magnetic strip using a second connecting structure (Wilske: inherent structure that connects 36b to 26 such as sewing lines seen in fig. 1a-1b), wherein said apparatus is configured such that pulling said first handle and said second handle away from each other opens a gap (Wilske: para 0021) between said first magnetic strip and said second magnetic strip, said gap being configured to receive the end of an open bag (Wilske: para 0021), and wherein said first magnetic strip and said second magnetic strip are configured to substantially seal the open end of bag using magnetic force (Wilske: para 0020).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the apparatus of Bein with the addition of first and second handles for opening the bag as taught by Wilske in order to allow easy opening of the bag mouth for removal/insertion of items (Wilske: para 0021). 

Regarding claim 9, as shown in claim 8, the combination of Bein and Wilske teaches wherein said first connecting structure is integral with said first handle (Wilske: see fig. 1a-1b, the handle and the inherent connecting structure such as sewing line is integrated with the handle 36a), and wherein said second connecting structure is integral with said second handle (Wilske: see fig. 1a-1b, the handle and the inherent connecting structure such as sewing line is integrated with the handle 36b).

Regarding claim 12, Bein teaches a method of sealing an open bag (Bein: 80) comprising the steps of: 
providing an apparatus (Bein: 84, fig. 11) for sealing a bag (Bein: 80), comprising: 
a first magnetic strip (Bein: one of the two strips 84, para 0040) connected to a second magnetic strip (Bein: other one of the two strips 84, para 0040) at opposite ends of the strips such that an inner surface of said first magnetic strip (Bein: inner side of one of 84) is configured to removably form a magnetic seal with an inner surface of said second magnetic strip (Bein: inner side of other one of 84 para 0040); 
placing a bag (Bein: 80) having an open end (Bein: 82) between said gap between said first magnetic strip and said second magnetic strip (Bein: para 0040); and 
using the magnetic force between said first magnetic strip and said second magnetic strip to substantially seal the open end of bag using magnetic force (Bein: para 0040).
Bein is silent on providing a first handle connected to said first magnetic strip using a first connecting structure; and a second handle connected to said second magnetic strip using a second connecting structure; pulling said first handle and said second handle away from each other to open a gap between said first magnetic strip and said second magnetic strip, said gap being configured to receive the end of an open bag.
However, Wilske teaches a similar method of sealing a bag comprising providing an apparatus (Wilske: 36a, 36b, 24, 26) for sealing a bag (Wilske: 12) comprising a first magnetic strip (Wilske: 24, para 0020) connected to a second magnetic strip (Wilske: 26, para 0020) at opposite ends of the strips such that an inner surface of said first magnetic strip (Wilske: inner side of 24) is configured to removably form a magnetic seal with an inner surface of said second magnetic strip (Wilske: inner side of 26 para 0020); a first handle (Wilske: 36a) connected to said first magnetic strip using a first connecting structure (Wilske: inherent structure that connects 36a to 24 such as sewing lines seen in fig. 1a-1b); and a second handle (Wilske: 36b) connected to said second magnetic strip using a second connecting structure (Wilske: inherent structure that connects 36b to 26 such as sewing lines seen in fig. 1a-1b), pulling said first handle and said second handle away from each other to open a gap (Wilske: para 0021) between said first magnetic strip and said second magnetic strip, said gap being configured to receive the end of an open bag (Wilske: para 0021), and wherein said first magnetic strip and said second magnetic strip are configured to substantially seal the open end of bag using magnetic force (Wilske: para 0020).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Bein with the addition of first and second handles for opening the bag as taught by Wilske in order to allow easy opening of the bag mouth for removal/insertion of items (Wilske: para 0021). 
Regarding claim 13, as shown in claim 12, the combination of Bein and Wilske teaches wherein said bag is used to store food (Bein: para 0023).
Regarding claim 14, as shown in claim 12, the combination of Bein and Wilske teaches wherein said bag is used to store non-food items (Bein: para 0023).
Regarding claim 15, as shown in claim 12, the combination of Bein and Wilske teaches wherein said first handle and said second handle are cylindrical in shape (Wilske: see figs. 1a-1b, the handles 36a-b are cylindrical).
Regarding claim 16, as shown in claim 15, the combination of Bein and Wilske teaches wherein said first handle and said second handle are comprised of a plastic material (Wilske: para 0023, “nylon” which is a plastic).
Regarding claim 17, as shown in claim 16, the combination of Bein and Wilske teaches wherein said first handle and said second handle are configured as hollow cylinders (Wilske: see figs. 1a-1b, the handles 36a-b are hollow and cylindrical).
Regarding claim 18, as shown in claim 12, the combination of Bein and Wilske teaches the method further comprising the step of unsealing the bag by pulling the first and second handles apart to separate the first strip from said second strip (Wilske: para 0021).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bein in view of Wilske and in further view of USPGP# 20200290773 of Gannet et al. (henceforth Gannet).

Regarding claim 6, Bein teaches an apparatus (Bein: 84, fig. 11) for sealing a bag (Bein: 80), comprising: 
a first magnetic strip (Bein: one of the two strips 84, para 0040) connected to a second magnetic strip (Bein: other one of the two strips 84, para 0040) at opposite ends of the strips such that an inner surface of said first magnetic strip (Bein: inner side of one of 84) is configured to removably form a magnetic seal with an inner surface of said second magnetic strip (Bein: inner side of other one of 84 para 0040); 
said first magnetic strip and said second magnetic strip are configured to substantially seal the open end of bag using magnetic force (Bein: para 0040).
Bein is silent on a first handle connected to said first magnetic strip using a first connecting structure; and a second handle connected to said second magnetic strip using a second connecting structure, wherein said apparatus is configured such that pulling said first handle and said second handle away from each other opens a gap between said first magnetic strip and said second magnetic strip, said gap being configured to receive the end of an open bag.
However, Wilske teaches a similar apparatus (Wilske: 36a, 36b, 24, 26) for sealing a bag (Wilske: 12) comprising a first magnetic strip (Wilske: 24, para 0020) connected to a second magnetic strip (Wilske: 26, para 0020) at opposite ends of the strips such that an inner surface of said first magnetic strip (Wilske: inner side of 24) is configured to removably form a magnetic seal with an inner surface of said second magnetic strip (Wilske: inner side of 26 para 0020); a first handle (Wilske: 36a) connected to said first magnetic strip using a first connecting structure (Wilske: bottom portion of 36a that connects 36a to 24 as shown in in fig. 1a-1b); and a second handle (Wilske: 36b) connected to said second magnetic strip using a second connecting structure (Wilske: bottom portion of 36b that connects 36b to 26 as shown in in fig. 1a-1b), wherein said apparatus is configured such that pulling said first handle and said second handle away from each other opens a gap (Wilske: para 0021) between said first magnetic strip and said second magnetic strip, said gap being configured to receive the end of an open bag (Wilske: para 0021), and wherein said first magnetic strip and said second magnetic strip are configured to substantially seal the open end of bag using magnetic force (Wilske: para 0020).
The combination of Bein and Wilske is silent on wherein said first connecting structure is attached to said first magnetic strip using an adhesive, and wherein said second connecting structure is attached to said second magnetic strip using the adhesive.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. connecting structure connected to the magnetic strip, does not depend on its method of production, i.e. using adhesive. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Nonetheless, Gannet teaches a first handle (Gannet: one of the handles 40) connected to a bag (Gannet: 22) using a first connecting structure (Gannet: : 42 connected to the one of the handle 40) and a second handle (Gannet: other one of the handles 40) connected to said bag using a second connecting structure (Gannet: 42 connected to the other one of the handle 40) wherein said first connecting structure is attached to said bag using an adhesive (Gannet: para 0064), and wherein said second connecting structure is attached to said bag using the adhesive (Gannet: para 0064)
Because both Bein and Gannet teach methods of attaching handles to an item using a connecting structure, it would have been obvious to one skilled in the art to substitute one method (using sewing in Bein) for the other (using adhesive in Gannet) to achieve the predictable result of securely attaching the connecting structure to the item. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 10, Bein teaches an apparatus (Bein: 84, fig. 11) for sealing a bag (Bein: 80), comprising: 
a first magnetic strip (Bein: one of the two strips 84, para 0040) connected to a second magnetic strip (Bein: other one of the two strips 84, para 0040) at opposite ends of the strips such that an inner surface of said first magnetic strip (Bein: inner side of one of 84) is configured to removably form a magnetic seal with an inner surface of said second magnetic strip (Bein: inner side of other one of 84 para 0040); 
said first magnetic strip and said second magnetic strip are configured to substantially seal the open end of bag using magnetic force (Bein: para 0040).
Bein is silent on a first handle including a plastic formed into a hollow cylinder, said first handle being connected to said first magnetic strip using a first connecting structure; and a second handle including a plastic formed into a hollow cylinder, said second handle being connected to said second magnetic strip using a second connecting structure, wherein said apparatus is configured such that pulling said first handle and said second handle away from each other opens a gap between said first magnetic strip and said second magnetic strip, said gap being configured to receive the end of an open bag, and wherein said first magnetic strip and said second magnetic strip are configured to substantially seal the open end of bag using magnetic force.
Wilske teaches a similar apparatus (Wilske: 36a, 36b, 24, 26) for sealing a bag (Wilske: 12) comprising a first magnetic strip (Wilske: 24, para 0020) connected to a second magnetic strip (Wilske: 26, para 0020) at opposite ends of the strips such that an inner surface of said first magnetic strip (Wilske: inner side of 24) is configured to removably form a magnetic seal with an inner surface of said second magnetic strip (Wilske: inner side of 26 para 0020); a first handle (Wilske: 36a) including a plastic (Wilske: para 0023, “nylon” which is a plastic) formed into a hollow cylinder (Wilske: see shape of 36a in figs. 1a-1b), said first handle being connected to said first magnetic strip using a first connecting structure (Wilske: inherent structure that connects 36a to 24 such as sewing lines seen in fig. 1a-1b); and a second handle (Wilske: 36b) including a plastic (Wilske: para 0023, “nylon” which is a plastic) formed into a hollow cylinder (Wilske: see shape of 36b in figs. 1a-1b), said second handle being connected to said second magnetic strip using a second connecting structure (Wilske: inherent structure that connects 36b to 26 such as sewing lines seen in fig. 1a-1b), wherein said apparatus is configured such that pulling said first handle and said second handle away from each other opens a gap (Wilske: para 0021) between said first magnetic strip and said second magnetic strip, said gap being configured to receive the end of an open bag (Wilske: para 0021), and wherein said first magnetic strip and said second magnetic strip are configured to substantially seal the open end of bag using magnetic force (Wilske: para 0020).
The combination of Bein and Wilske is silent on wherein said first connecting structure is attached to said first magnetic strip using an adhesive, and wherein said second connecting structure is attached to said second magnetic strip using the adhesive.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. connecting structure connected to the magnetic strip, does not depend on its method of production, i.e. using adhesive. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Nonetheless, Gannet teaches a first handle (Gannet: one of the handles 40) connected to a bag (Gannet: 22) using a first connecting structure (Gannet: : 42 connected to the one of the handle 40) and a second handle (Gannet: other one of the handles 40) connected to said bag using a second connecting structure (Gannet: 42 connected to the other one of the handle 40) wherein said first connecting structure is attached to said bag using an adhesive (Gannet: para 0064), and wherein said second connecting structure is attached to said bag using the adhesive (Gannet: para 0064)
Because both Bein and Gannet teach methods of attaching handles to an item using a connecting structure, it would have been obvious to one skilled in the art to substitute one method (using sewing in Bein) for the other (using adhesive in Gannet) to achieve the predictable result of securely attaching the connecting structure to the item. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bein in view of Wilske and in further view of USPGP# 20170225842 of Yeh et al. (henceforth Yeh).

Regarding claim 7, as shown in claim 1, the combination of Bein and Wilske teaches wherein said first magnetic strip is connected to said second magnetic strip using a respective connector (Bein: see the connector between the two magnetic strips 84 (on the left side) in fig. 11) at one of the opposite ends.
The combination of Bein and Wilske does not teach wherein said first magnetic strip is connected to said second magnetic strip using a respective connector at both of the opposite ends.
Yeh teaches a first magnetic (Yeh: 21, para 0039) and a second magnetic strip (Yeh: 22, para 0039) for sealing a bag (Yeh: 16) wherein said first magnetic strip is connected to said second magnetic strip using a respective connector (Yeh: 311, 312, fig. 3) at each of the opposite ends of the first and second magnetic strips (Yeh: fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Bein and Wilske with a respective connector on each of the opposite end as taught by Yeh in order to allow for additional water resistance (Yeh: para 0006). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the respective connector on both sides, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 11,  as shown in claim 8, the combination of Bein and Wilske teaches wherein said first magnetic strip is connected to said second magnetic strip using a respective connector (Bein: see the connector between the two magnetic strips 84 (on the left side) in fig. 11) at one of the opposite ends.
The combination of Bein and Wilske does not teach wherein said first magnetic strip is connected to said second magnetic strip using a respective connector at both of the opposite ends.
Yeh teaches a first magnetic (Yeh: 21) and a second magnetic strip (Yeh: 22) for sealing a bag (Yeh: 16) wherein said first magnetic strip is connected to said second magnetic strip using a respective connector (Yeh: 311, 312, fig. 3) at each of the opposite ends of the first and second magnetic strips (Yeh: fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Bein and Wilske with a respective connector on each of the opposite end as taught by Yeh in order to allow for additional water resistance (Yeh: para 0006). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the respective connector on both sides, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bein in view of Wilske and in further view of USPGP# 20130330022 of Turvey et al. (henceforth Turvey).

Regarding claim 19, as shown in claim 12, the combination of Bein and Wilske teaches the method further comprising the steps of: pulling the first and second handles apart to separate the first strip from said second strip (Wilske: para 0021); 
Bein does not explicitly teach removing the bag from the apparatus; and placing a new bag having an open end between the gap between said first magnetic strip and said second magnetic strip; and using the magnetic force between said first magnetic strip and said second magnetic strip to substantially seal the open end of the new bag.
Turvey teaches a method of reusing a bag sealing apparatus (Turvey: 100) comprising removing a bag (Turvey: 200) from the apparatus (Turvey:  para 0022); and placing a new bag having an open end between a gap between said sealing apparatus (which can be magnetic) (Turvey: para 0022); and using the sealing apparatus to substantially seal the open end of the new bag (Turvey: para 0022).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of sealing a bag of the combination of Bein and Wilske such that the sealing apparatus is used multiple/new bags as taught by Turvey in order to allow the sealing apparatus to be reused which reduces waste (Turvey: para 0008). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USP 10,696,462 also teaches using respective connectors (1130, 1120) on opposite ends of a first and second sealing strips (1118, fig. 4) to connect the first and second sealing strips (c. 1, l. 41-47)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731